Citation Nr: 0708639	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-33 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether the 
reopened claim should be granted.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969 and from January 1977 to December 1979.  He served in 
the Republic of Vietnam from December 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.  The rating decision 
determined that new and material evidence was not received to 
reopen a previously denied claim for entitlement to service 
connection for PTSD.  

In July 2003, the veteran testified at a personal hearing at 
the RO before a Decision Review Officer (DRO).  A transcript 
of that hearing has been associated with the claims file.  

The Board points out that it appears that the RO ultimately 
found that the veteran presented new and material evidence to 
reopen his claim.  The statement of the case (SOC) dated in 
September 2004 addresses the matter on the merits.  
Regardless of what the RO has done, where there is a prior 
final denial, the Board must address the question of whether 
new and material evidence has been received to reopen a 
claim, because the issue goes to the Board's jurisdiction to 
reach and adjudicate the underlying claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence has been 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim as on the title 
page.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for PTSD, but that additional development 
is necessary regarding the underlying service connection 
claim.  Accordingly, the matter of entitlement to service 
connection for PTSD, based on de novo review, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran, if further 
action is required on his part.


FINDINGS OF FACT

1.  In an unappealed December 1996 rating decision, the RO 
denied service connection for PTSD noting that the available 
evidence did not establish that a stressful experience 
sufficient to cause PTSD actually occurred.  This was the 
last final decision on any basis as to the veteran's claim 
for service connection for PTSD.

2.  Evidence received since the December 1996 decision 
includes the veteran's December 2002 PTSD questionnaire which 
lists four in-service stressors and his September 2004 
written statement which provides more details about one of 
those stressors; they relate to an unestablished fact 
(verified stressors) necessary to substantiate the claim, and 
raise a reasonable possibility of substantiating a claim of 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The December 1996 RO rating decision which denied service 
connection for PTSD was final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2005); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received, and the 
claim of service connection for PTSD may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The United 
States Court of Appeals for Veterans Claims (Court) recently 
addressed VA's duty to notify and assist in cases involving 
claims to reopen previously denied matters.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds, however, 
that there is no need to discuss the impact of the VCAA on 
the matter resolved in the veteran's favor in the decision 
below.  


II.  New and Material Evidence

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, with regard to the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he has PTSD due to stressful events 
during service.  

In December 1996, the RO denied the claim for service 
connection for PTSD, finding, essentially, that the available 
evidence did not establish that a stressful experience 
sufficient to cause PTSD actually occurred.  The veteran was 
notified of the decision and of his appellate rights.  The 
veteran, after notice, did not appeal the RO's decision, and 
it became final.  38 U.S.C.A. § 7105.  

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, in December 1996, the RO denied service 
connection for PTSD on the basis that the available evidence 
did not establish that a stressful experience sufficient to 
cause PTSD actually occurred.  

At the time of the December 1996 decision denying service 
connection for PTSD, the record included the following:  
service medical records, which showed no psychological 
abnormalities during service; some personnel records, 
principally DD214s (Report of Transfer or Discharge); the 
veteran's claim; several photocopied pages of a June 1996 VA 
Form 10-0114a (Personal History Questionnaire) in which the 
veteran claimed he was injured in combat; a signed statement 
from H.W.S., M.D., dated in May 1996, which diagnosed the 
veteran with chronic PTSD and recurrent major depression 
based on the veteran's narrative; and records of VA treatment 
dated from November 1986 to August 1996, including a July 
1996 medical record that summarized the veteran's in-service 
traumatic events.  The record in December 1996 did not 
include any medical diagnosis of PTSD related to any verified 
in-service stressor event.  

Since the December 1996 RO decision, evidence received 
includes the report of the veteran's February 1998 VA 
examination (for another disorder); information from the 
Social Security Administration (SSA) that the veteran's file 
could not be located and forwarded to VA; records of VA 
treatment dated from June 1996 to February 1998 and from 
January 2002 to July 2004; the veteran's claim to reopen; 
service personnel records; the veteran's November 1995 court 
evaluation related to a drunk driving charge; a July 1996 
psychiatric evaluation for the state Medicaid office; the 
veteran's written statements of December 2002 and September 
2004; the veteran's December 2002 PTSD questionnaire, which 
listed four in-service stressors; a September 2004 
communication from the United States Armed Service Center for 
Research of Unit Records (USASCRUR); and a transcript of the 
veteran's July 2003 personal hearing at the RO before a DRO.  

As the previous denial of service connection was premised on 
a finding that there was no available evidence establishing 
verified in-service stressors, for evidence to be new and 
material in this matter (i.e., relating to an unestablished 
fact necessary to substantiate the claim, and raising a 
reasonable possibility of substantiating the claim), it would 
have to include evidence of in-service stressors.  Since the 
December 1996 RO decision, additional evidence has been 
received that is both new and material.  The veteran's 
December 2002 PTSD questionnaire lists four in-service 
stressors, and his September 2004 written statement details 
the "toe tagging" of four dead U.S. service members at a 
fire support base on November 1, 1968.  This new evidence is 
thus material, since it goes towards establishing in-service 
stressors (an unestablished fact necessary to substantiate 
the claim), and it raises a reasonable possibility of doing 
so.  While the newly received evidence does not establish 
verified in-service stressors, it clearly raises the 
possibility that the veteran has PTSD related to service.

As new and material evidence has been received, the claim of 
entitlement to service connection for PTSD may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for PTSD, the claim is reopened, 
and, to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is warranted as 
the veteran submitted clarifying information about one of his 
alleged in-service stressors that neither the RO nor USASCRUR 
have considered.  Should an inservice stressor event be 
verified, the veteran should be sent for an examination to 
determine whether he has PTSD due to such a verified event.  

In his December 2002 questionnaire, the veteran said that in 
October 1968 his unit was overrun at An Loc and that he 
feared for his life and witnessed the death of some comrades; 
that in October or November 1968 buddies were blown up right 
next to him; that in October or November 1968 he had to bury 
dead enemy combatants; and that throughout his service in 
Vietnam he was frequently harassed and given undesirable 
assignments because his last name reminded soldiers of a 
slang term for non-Westerners ("gook").  The veteran listed 
his unit as the 8th Battalion, 6th Artillery.  He also said he 
witnessed the suicide of a soldier in his unit named G.T. in 
November 1968.

USASCRUR replied in September 2004 that it could not verify 
the veteran's alleged stressors.  For example, by checking 
U.S. Army Vietnam combat unit records it could not verify 
that An Loc was overrun between October and November 1968.  
It said the 1968 unit history for the 8th Battalion, 6th 
Artillery states that on September 14, 1968 the Headquarters 
and Headquarters Battery moved from Phu Loi to Lai Khe.  The 
history and the Operational Report-Lessons Learned for the 
unit's higher headquarters, or the 1st Infantry Division, 
state that on November 1, 1968 Fire Support Base Rita came 
under hostile rocket and mortar attack as well as a fierce 
ground assault.  Battery C of the 8th Battalion, 6th Artillery 
occupied that fire support base.  USASCRUR said it was 
estimated that the base was attacked by an 800-man sapper 
battalion.  Casualties for the 8th Battalion, 6th Artillery 
were seven killed and 13 wounded.  USASCRUR also said it 
could not verify the death or suicide of any G.T. during the 
Vietnam War.

Service personnel records in the claims file show that the 
veteran was in the Headquarters Battery of the 8th Battalion, 
6th Artillery and not Battery C.  After USASCRUR found it 
could not verify the veteran's in-service stressors, in part 
apparently because the veteran was not in Battery C, the RO 
issued its statement of the case before the veteran submitted 
his clarifying evidence.

The veteran submitted a signed statement in September 2004 
indicating that on November 1, 1968, he was involved in a mop 
up operation at a fire support base outside of An Loc 
occupied by Battery C of the 8th Battalion, 6th Artillery.  
During this operation, the veteran said that he "toe-
tagged" four U.S. soldiers who were found within a self-
propelled howitzer.  He said that he was at this base to 
replace a man in fire direction control who was going on 
leave per battalion policy.  He went on to say that it was 
battalion policy for FDC (fire direction control) personnel 
on leave to be replaced, and that it was his turn to be the 
replacement for seven days of a temporary duty assignment.

Service personnel records in the claims file show the veteran 
was in the Headquarters Battery of the 8th Battalion, 6th 
Artillery and that from October 1968 until January 1969 fire 
direction control was his principal duty.

As the RO has not considered all this information in its 
rating decision or its statement of the case, and as the 
veteran has not waived initial RO review of his September 
2004 correspondence, the matter must be returned to the RO as 
the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304(c)(2006).

Further, if the RO should find, after resubmitting the 
veteran's alleged stressor(s) to the U.S. Army and Joint 
Services Records Research Center (JSRRC), that the veteran's 
in-service stressor(s) have been verified, then it should 
arrange for the veteran to be examined by a VA psychiatrist 
to determine whether he has a diagnosis of PTSD due to that 
verified stressor(s) per 38 C.F.R. § 4.125(a) (2006) (service 
connection for PTSD requires medical evidence establishing a 
diagnosis; credible supporting evidence that the claimed in-
service stressors actually occurred; and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors).

In addition, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires VA to 
provide the claimant with notice of missing information and 
evidence that will assist in substantiating all the elements 
of the claim.  Dingess and Hartman v. Nicholson, 19 Vet. App. 
473 (2006).




For the reasons stated above, this matter is REMANDED for the 
following:

1.  The RO should send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The information the veteran provided 
in September 2004 should be forwarded to 
the U. S. Army and Joint Services Records 
Research Center (JSRRC) at 7701 Telegraph 
Road, Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802, for 
verification of the stressor(s) claimed 
by the veteran.  JSRRC should provide to 
VA copies of the pertinent portions of 
any such records as they relate to the 
veteran's reported in-service stressor 
events.

3.  Thereafter, the RO should consider 
any new evidence submitted and determine 
whether, based on evidence in the record, 
an examination or medical opinion are 
necessary.  

4.  If, and only if, an inservice 
stressor event is verified by the JSRRC 
report, then the veteran should then be 
scheduled for a VA psychiatric 
examination to determine whether it is at 
least as likely as not that he has PTSD 
(under DSM-IV criteria) related to the 
verified event(s) in service.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for any opinion 
given and should reconcile the opinion 
with any competing medical evidence of 
record. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal on a de novo basis.  
If any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran also is advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


